     Case 3:17-cv-02366-BAS-KSC Document 246 Filed 03/26/19 PageID.5126 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     AL OTRO LADO, INC. et al.,                          Case No.: 17CV2366-BAS(KSC)
12                                        Plaintiff,
                                                           ORDER FOLLOWING CASE
13     v.                                                  MANAGEMENT CONFERENCE
                                                           AND SETTING CASE
14     KIRSTEN M. NIELSEN, et al.,
                                                           MANAGEMENT DATES
15                                       Defendant.
16
17           A Case Management Conference was held on March 22, 2019. As discussed with
18    counsel, the Court hereby ORDERS:
19           1. Defendant shall produce organizational charts for DHS and CBP no later than
20    March 29, 2019. These documents are preliminarily subject to “attorneys’ eyes only”
21    protection. The attorneys’ eyes only designation may be modified pursuant to the parties’
22    agreement or order of the Court.
23           2. Counsel are to continue their efforts to reach a complete agreement as to the
24    terms of a proposed protective order and a proposed order regarding ESI discovery.
25    Efforts to meet and confer should continue through April 5, 2019. Irrespective of
26    whether the parties have reached a partial or complete agreement as to the terms, the
27
28

                                                       1
                                                                               17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 246 Filed 03/26/19 PageID.5127 Page 2 of 4


 1    parties are to file a joint motion for entry of protective order and order regarding ESI
 2    discovery no later than April 12, 2019.1
 3            3. The deadline to file a motion to add new parties is April 15, 2019.
 4            4. A telephonic Status Conference is set for June 7, 2019, at 11:00 a.m.
 5    Plaintiffs' counsel shall make arrangements for the conference call and either initiate the
 6    conference call to the Court's chambers or provide the Court with call-in instructions. A
 7    Joint Status Conference Statement shall be lodged with the Court’s chambers by May 31,
 8    2019. The Joint Status Conference Statement can be lodged via email at
 9    efile_crawford@casd.uscourts.gov.
10            5. An Early Neutral Evaluation Conference (“ENE”) will be held on August 5,
11    2019, at 9:30 a.m. in the Court’s chambers, United States District Court, 333 West
12    Broadway, Suite 1010, San Diego, California 92101. The purpose of the ENE is to permit
13    an informal discussion between the attorneys, parties, and the settlement judge of every
14    aspect of the lawsuit in an effort to achieve an early resolution of the case. All
15    conference discussions will be informal, off the record, privileged and confidential.
16    Counsel for any non-English speaking parties is responsible for arranging for the
17    appearance of an interpreter at the conference.
18           Personal Appearance of Parties Is Required: All parties, adjusters for insured
19    defendants, and other representatives of a party having full and complete authority to
20    enter into a binding settlement, and the principal attorneys responsible for the litigation,
21    must be present in person and legally and factually prepared to discuss settlement of the
22    case. Full authority to settle means that the individuals at the ENE be authorized to fully
23    explore settlement options and to agree at that time to any settlement terms acceptable to
24    the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir.
25
26
27    1
        Counsel should refer to the undersigned’s Chambers Rules, available through the Court’s website, for
      the Court’s requirements for protective orders, as well as the Court’s requirements relating to discovery
28    disputes.

                                                          2
                                                                                            17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 246 Filed 03/26/19 PageID.5128 Page 3 of 4


 1    1989). The person needs to have "unfettered discretion and authority" to change the
 2    settlement position of a party. Pitman v. Brinker Int'l, Inc., 216 F.R.D. 481, 485-486 (D.
 3    Ariz. 2003). One of the purposes of requiring a person with unlimited settlement
 4    authority to attend the conference is that the person's view of the case may be altered
 5    during the face-to-face conference. Pitman, 216 F.R.D. at 486. Limited or sum certain
 6    authority is not adequate. Nick v. Morgan's Foods, Inc., 270 F.3d 590, 595-597 (8th Cir.
 7    2001). Counsel appearing without their clients (whether or not counsel has been given
 8    settlement authority) will be cause for immediate imposition of sanctions and will also
 9    result in the immediate termination of the conference.
10          Full Settlement Authority Required: In addition to counsel who will try the case, a
11    party or party representative with full settlement authority must be present for the
12    conference. In the case of a corporate entity, an authorized representative of the
13    corporation who is not retained outside counsel must be present and must have
14    discretionary authority to commit the company to pay an amount up to the amount of the
15    plaintiff's prayer (excluding punitive damage prayers). The purpose of this requirement
16    is to have representatives present who can settle the case during the course of the
17    conference without consulting a superior. Counsel for a government entity may be
18    excused from this requirement so long as the government attorney who attends the ENE
19    conference (1) has primary responsibility for handling the case; and (2) may negotiate
20    settlement offers which the attorney is willing to recommend to the government official
21    having ultimate settlement authority.
22             6. No later than July 29, 2019, the parties shall submit confidential ENE statements
23    of five pages or less directly to the chambers of Magistrate Judge Crawford outlining the
24    nature of the case, the claims, and the defenses. These statements shall not be filed or
25    served     on    opposing    counsel.       They     can    be   lodged    via    email    at
26    efile_crawford@casd.uscourts.gov. If exhibits are attached and the total submission
27    amounts to more than 20 pages, a hard copy must be delivered directly to chambers.
28

                                                    3
                                                                                  17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 246 Filed 03/26/19 PageID.5129 Page 4 of 4


 1    Concurrent with the submission of ENE briefs, each party shall provide the Court with the
 2    names and party association of all individuals attending the ENE on its behalf.
 3           7. On or before August 16, 2019, any party intending to utilize expert opinion to
 4    support or oppose plaintiff’s motion for class certification shall serve on the opposing side
 5    a list of experts whom that party expects to rely for class certification related issues. Any
 6    party may supplement its designation in response to any other party's designation by
 7    August 30, 2019, so long as that party has not previously retained an expert to testify on
 8    that subject. Expert designations shall include the name, address, and telephone number
 9    of each expert, and a reasonable summary of the testimony the expert is expected to
10    provide. The list shall also include the normal rates the expert charges for deposition and
11    trial testimony. This designation requirement applies to all persons retained or specially
12    employed to provide expert testimony, or whose duties as an employee of the party
13    regularly involve the giving of expert testimony.
14           8. Expert disclosures required by Fed. R. Civ. P. 26(a)(2) for any expert designated
15    to opinion on class certification related matters, shall be served on all parties on or before
16    September 13, 2019. Any contradictory or rebuttal information shall be disclosed on or
17    before October 11, 2019. Like the designation requirement, this disclosure requirement
18    applies to all persons retained or specially employed to provide expert testimony, or whose
19    duties as an employee of the party regularly involve the giving of expert testimony.
20           9. The deadline for the filing of plaintiff’s motion for class certification is
21    November 11, 2019. A further Case Management Conference to discuss scheduling dates
22    for the remainder of the case will be held after a ruling is issued on the class certification
23    motion.
24          IT IS SO ORDERED.
25    Dated: March 26, 2019
26
27
28

                                                    4
                                                                                   17CV2366-BAS(KSC)
